DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 4/13/2020 and 3/22/2021 have been 
entered. Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1-3 and 7-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kourti et al. (Kourti et al. – 10,263,320; herein after “Kourti”).
Regarding claim 1, Kourti discloses an antenna arrangement for an external watch part, formed of a technical embroidery, which technical embroidery comprises an embroidered 5structure of insulating wires or natural fibres and at least one conductive wire embroidered so as to produce a fine integrated coil in said embroidered structure of insulating wires or natural fibres (Kourti; figures 1-2, 12, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna).  
Regarding claim 2, Kourti discloses the antenna arrangement according to claim 1, wherein the insulating wires are chosen from the group consisting of glass fibres, synthetic 10wires and ceramic fibres (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton).  
Regarding claim 3, Kourti discloses the antenna arrangement according to claim 1, wherein the natural fibres are formed of flax, of hemp or of cotton or of a combination of these components (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton).  
Regarding claim 7, Kourti disclose an external watch part comprising an antenna arrangement and a radiofrequency integrated circuit, wherein the antenna arrangement is 
Regarding claim 8, Kourti discloses the external watch part according to claim 7, wherein the radiofrequency integrated circuit is a contactless communication chip, in particular an RFID radio-identification chip or an NFC near field communication chip (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and curing agent of the PMDS mixture, PMDS material is elastomeric material which would have the same curing temperature characteristics as recited; col. 2, lines 65-68, col. 3 lines 1-2, implementation of the device in RFID devices, medical sensors, wearable electronics).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kourti et al. (Kourti et al. – 10,263,320; herein after “Kourti”) in view of James (James – 2011/0056021).
Regarding claim 4, Kourti discloses a method for manufacturing an external watch part comprising an 15antenna arrangement formed of a technical embroidery, which technical embroidery comprises an embroidered structure of insulating wires or natural fibres and at least one conductive wire embroidered so as to produce a fine coil integrated in said embroidered structure of insulating wires or natural fibres, the method comprising the following steps:  20- adjusting the technical embroidery in a mould of the external [watch] part to be produced, and connecting said at least one conductive wire to a radiofrequency integrated circuit inserted in the mould; - injecting a resin into the mould so as to impregnate the technical embroidery and the radiofrequency integrated circuit;  25- curing the resin contained in the mould; - crosslinking the resin contained in the mould; and - removing the assembly formed of the technical embroidery, the radiofrequency integrated circuit and the crosslinked resin from the mould (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, 
The claim differs in calling for using the embroidered fabric to support a watch. However, this claimed limitation is not new. Reference to James is cited as an evidence showing the conventionality of an embroidered watch (James; figure 13; par. 0027, 0056 – embroidered watch). 
In light of James’ teachings, it would have been obvious to implementing the method of embroidering a watch in the system as taught by Kourti. The modification extends Kourti’s teachings to create an embroidered watch which is well within skill levels and expectations of an ordinary skilled artisan.
Regarding claim 5, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses the method according to claim 4, wherein the resin is a thermosetting resin, and wherein, during the step of curing the resin, the curing temperature is between 2000C and 250*C (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and curing agent of the PMDS mixture, PMDS material is elastomeric material which would have the same curing temperature characteristics as recited; James; figure 13; par. 0027, 0056 – embroidered watch).  
Regarding claim 6, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses the method according to claim 4, wherein the resin is an 5elastomeric resin, and wherein, during step of curing the resin, the curing temperature is substantially equal 
Regarding claim 10, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti disclose the external watch part according to claim 7, wherein the external watch part is formed of a flexible structure, in particular, a structure 20made of fabric (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and curing agent of the PMDS mixture, PMDS material is elastomeric material which would have the same curing temperature characteristics as recited; James; figure 13; par. 0027, 0056 – embroidered watch).  
Regarding claim 11, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses the external watch part according to claim 10, wherein the external watch part is a watch strap (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – 
Regarding claim 12, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses the external watch part according to claim 7, wherein the external watch part is formed of a composite structure comprising the 25technical embroidery and a solidified resin, and enclosing the radiofrequency integrated circuit (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and curing agent of the PMDS mixture, PMDS material is elastomeric material which would have the same curing temperature characteristics as recited; James; figure 13; par. 0027, 0056 – embroidered watch).  
Regarding claim 13, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses the external watch part according to claim 12, wherein the external watch part is a part chosen from the group consisting of a watch bezel, a watch strap, a watch dial, and a watch case middle (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and 
Regarding claim 14, see the discussions regarding claim 1 in view of Kourti/James. Further, Kourti discloses a timepiece comprising an external watch part, wherein the external watch part is according to claim 7 (Kourti; figures 1-2, 8, 12, 13, 15, 17, 18; Abstract, col. 3-4, descriptions of figures 1-3 – using sewing machine to make an antenna embroidered on to a fabric substrate, wearable embroidered antenna, conductive threads, E-fibers with high tensile strength, make of suitable fabric such as polyester, silk, nylon, cotton; col. 4, lines 39-68 – antenna may be coated or integrated 20 within a polymer 26, the polymer 26 , the base and curing agent of the PMDS mixture, PMDS material is elastomeric material which would have the same curing temperature characteristics as recited; James; figure 13; par. 0027, 0056 – embroidered watch).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kourti et al. (Kourti et al. – 10,263,320; herein after “Kourti”) in view of Hui et al. (Hui et al. – 2020/0170514; herein after “Hui”).
Regarding claim 9, see the discussions regarding claim 7 in view of Kourti. The claim differs in calling for the 15external watch part according to claim 7, wherein the radiofrequency integrated circuit is a near field communication chip NFC for effecting transactions or bank payments. 
However, this claimed limitation is not new. Reference to Hui is cited as an evidence showing the conventionality of embroidering an RFID device which can be used as an electronic 
In light of Hui’s teaching, it would have been obvious to implement the embroidered RFID device which can be used for transactions in the system as taught by Kourti. The modification extends the application of Kourti’s teachings to transaction devices which is well within the skill levels and expectations of an ordinary skilled artisan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/THIEN M LE/Primary Examiner, Art Unit 2887